Citation Nr: 1827938	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right hand disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a left hand disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for a right elbow disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for a left elbow disability.

5. Entitlement to service connection for a right hand disability, to include as secondary to a service-connected disability.

6. Entitlement to service connection for a left hand disability, to include as secondary to a service-connected disability.

7. Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected disability.

8. Entitlement to service connection for a left elbow disability, to include as secondary to a service-connected disability.

9. Entitlement to a rating in excess of 10 percent for back strain.

10. Entitlement to a rating in excess of 10 percent for degenerative joint disease, right knee.

11. Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee.

12. Entitlement to a rating in excess of 10 percent for tendonitis right shoulder.

13. Entitlement to a rating in excess of 10 percent for tendonitis left shoulder.

14. Entitlement to a compensable rating for right ankle sprain.

15. Entitlement to a compensable rating for left ankle sprain.

16. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction consideration.  38 C.F.R. §§ 19.31, 20.1304 (2017).

The issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issues before the Board are as noted on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for bilateral hand and elbow disabilities, on the merits; increased ratings for bilateral knee, shoulder, and ankle disabilities, and; entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1999 rating decision denied claims of service connection for bilateral hand and bilateral elbow disabilities.  

2. Evidence added to the record since the September 1999 decision provides a reasonable possibility of substantiating the claims of service connection for bilateral hand and shoulder disabilities.

3. Prior to January 23, 2018, the Veteran's back strain was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes of intervertebral disc syndrome. 

4. From January 23, 2018, the Veteran's back strain is reasonably shown to be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, but not ankylosis. 

5. In addition to the orthopedic manifestations noted, the Veteran's service-connected back strain is manifested by right lower extremity radiculopathy.

6. In addition to the orthopedic manifestations noted, the Veteran's service-connected back strain is manifested by left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1. The September 1999 rating decision that denied service connection for bilateral hand and bilateral elbow disabilities is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the September 1999 rating decision is new and material, and the claim for service connection for bilateral hand disabilities is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 

3. Evidence received since the September 1999 rating decision is new and material, and the claim for service connection for bilateral elbow disabilities is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 

4. The criteria for a rating in excess of 10 percent back strain prior to January 23, 2018 have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71 Diagnostic Code (Code) 5235-5243 (2017).

5. The criteria for a 40 percent rating, but no higher for back strain from January 23, 2018 have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71 Diagnostic Code (Code) 5235-5243 (2017).

6. A separate rating is warranted for right lower extremity radiculopathy as a neurological manifestation of the service connected back strain, effective January 23, 2018.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.310, 4.124a (2017).

7. A separate rating is warranted for right lower extremity radiculopathy as a neurological manifestation of the service connected back strain, effective January 23, 2018.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.310, 4.124a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A September 1999 rating decision denied service connection for bilateral hand disabilities and bilateral elbow disabilities, as part of a claim for arthritis in all his joints, based on a finding that Veteran did not have a diagnosed disability in either hand or elbow.  

Evidence of record at that time included the Veteran's STRs and VA examinations in June 1999.

Evidence received since the September 1999 rating decision includes VA and private treatment records, January 2018 testimony before the undersigned, and January 2018 Disability Benefits Questionnaires (DBQ) filled out by a private provider.

The new evidence, specifically the January 2018 DBQ, includes diagnoses of degenerative arthritis of both hands and osteoarthritis of both elbows and thus related to an unestablished fact (a current diagnosis) for both claims.  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claims for service connection for right and left hand disabilities and right and left elbow disabilities are reopened; however, further development is required prior to adjudication. 

Increased Rating of Back Strain 

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran seeks entitlement to a rating in excess of 10 percent for back strain.  He filed a claim for increased rating in December 2011.  

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Codes 5235-5242.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  

Under the current General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Codes 5235-5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Codes 5235-5242, Note (4).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

On May 2012 VA back examination, the Veteran reported having flare-ups of his back strain, which he described as pain, stiffness, poor weight bearing, and difficulty with his job functions.  On range of motion testing, thoracolumbar spine forward flexion was to 75 degrees with evidence of painful motion at 75 degrees; extension was to 10 degrees, with evidence of painful motion at 10 degrees; right lateral flexion was to 15 degrees, with evidence of painful motion at 15 degrees; left lateral flexion was to 15 degrees with evidence of painful motion at 15 degrees; right rotation was to 5 degrees with evidence of painful motion at 5 degrees; and left rotation was to 5 degrees with evidence of painful motion at 5 degrees.  Combined range of motion was to 125 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was to 75 degrees; extension was to 10 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 5 degrees; and left lateral rotation was to 5 degrees.  

The examiner noted that the joint function of the spine was limited after repetitive use by less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  The Veteran had guarding or muscle spasms, but it did not result in an abnormal gait or spinal contour.  Muscle strength testing, reflexes, and sensory examination were all normal.  Straight leg raise testing was negative and the Veteran did not have any signs of radiculopathy.  The examiner noted he did not have IVDS. 

In a November 2015 VA psychiatric treatment note, the Veteran reported low back pain rated as 6 out of 10.

In a November 2016 VA psychiatric treatment note, the Veteran reported low back pain rated as 7 out of 10.

In January 2018 DBQ, a private provider provided an assessment of the Veteran's back disability.  The provider noted the Veteran had diagnoses of a lumbosacral sprain and degenerative disc disease.  She did not note the presence of ankylosis of the thoracolumbar spine.  The Veteran reported his back disability resulted in functional limitation shown by limited motion of the spine and pain with activities.  On range of motion testing, forward flexion was to 30 degrees; extension was to 10 degrees, right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees.  The Veteran reported pain on range of motion testing and in weight-bearing and none-weight bearing which contributed to additional limitation of range of motion.  The provider noted the Veteran's back disability resulted in less movement than normal, excess fatigability, pain on movement, interference with sitting, and interference with standing.  The provider noted the Veteran was able to perform repetitive-use testing with no change in range of motion.  He had guarding and muscle spasm that resulted in an abnormal gait and an abnormal spinal contour.  The Veteran reported having flare-ups that cause an increase in pain and a decrease in his range of motion.  The provider estimated range of motion during flare-ups or after repeated use as forward flexion to 20 degrees; extension to 5 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 15 degrees.  Muscle strength of the hip flexion, knee flexion, ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension of both the right and left sides were all rated as 4 out of 5.  The provider noted that the Veteran had IVDS of the thoracolumbar spine, which had resulted in at least 6 weeks of incapacitating episodes of the previous 12 months.  The provider also found the Veteran had mild radiculopathy in both lower extremities, with involvement of the right L4/L5/S1/S2/S3 nerve root.  The Veteran had moderate constant, intermittent, and dull pain in both lower extremities.  He also had mild paresthesia or dysesthesia and mild numbness in both lower extremities. 

In January 2018 the Veteran testified at the videoconference before the undersigned that all of his joints are stiff and he experiences back spasms.  He described that he cannot sit back in a chair because it feels like someone is jabbing him with a knife.  The Veteran also testified that all of his current treatment was at VA facilities.

Based on a review of the record, the Board concludes that staged ratings are appropriate for the Veteran's service-connected back strain.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that a 40 percent rating, but no higher, is warranted for the Veteran's back strain from January 23, 2018, but a rating in excess of 10 percent is not warranted prior to that date.  

For the period prior to January 23, 2018 the Board finds that a rating in excess of 10 percent is not warranted.  At no time during that period is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine less than 120 degrees, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no evidence of IVDS.  On May 2012 VA examination, forward flexion was to 75 degrees, with painful motion at 75 degrees, and combine range of motion was to 125 degrees.  While the Veteran had guarding or muscle spasms, it was not severe enough to result in an abnormal gait or spinal contour.  

The Board finds that a 40 percent rating is warranted from January 23, 2018, the date of the private provider's DBQ.  The provider found that forward flexion was 30 degrees with an estimated forward flexion of 20 degrees during flare-ups.  These findings reasonably approximate the criteria for a 40 percent rating under the General Formula.  See Code 5235-5243; Mitchell, 25 Vet. App. at 32.

A rating higher than 40 percent is not warranted as there is no evidence of favorable ankylosis of the spine.  VA examinations during the appeal period show the Veteran has motion of the spine. 

Additionally, while the January 2018 private provider noted the Veteran had IVDS which resulted in at least 6 weeks of incapacitating episodes in the prior 12 months, as noted above, an "incapacitating episode" is specifically defined as to include "bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Note (1).  There is no evidence in the record of the Veteran being prescribed bed rest by a physician, and no reports from the Veteran of being prescribed bed rest.  The Veteran testified that his current treatment was only at VA facilities, VA treatment records through April 2018 are associated with record, and there are no records of prescribed bed rest for the 12 month period prior to January 2018.  Accordingly, the criteria for a 60 percent rating under Code 5243 for IVDS has not been met. 

The Board also finds that separate ratings for neurological impairment in both lower extremity is warranted, effective the date of the January 23, 2018, DBQ which identified mild radiculopathy in both lower extremities, with involvement of the right L4/L5/S1/S2/S3 nerve root.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 10 to the 60 percent level for the period from January 23, 2018, because otherwise the preponderance of the evidence is against higher ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a.


ORDER

New and material evidence has been received to reopen the claim of service connection for a right hand disability and to that extent only, the appeal is allowed. 

New and material evidence has been received to reopen the claim of service connection for a left hand disability and to that extent only, the appeal is allowed. 

New and material evidence has been received to reopen the claim of service connection for a right elbow disability and to that extent only, the appeal is allowed. 

New and material evidence has been received to reopen the claim of service connection for a left elbow disability and to that extent only, the appeal is allowed. 

A rating in excess of 10 percent for back strain prior to January 23, 2018 is denied.

A 40 percent rating, but no higher, for back strain from January 23, 2018 is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate rating is warranted for right lower extremity radiculopathy, effective January 23, 2018, as a neurological manifestation of the back strain disability, subject to regulations governing payment of monetary benefits.

A separate rating is warranted for left lower extremity radiculopathy, effective January 23, 2018, as a neurological manifestation of the back strain disability, subject to regulations governing payment of monetary benefits.


REMAND

Service Connection

Further development of the record is needed prior to a de novo consideration of the Veteran's claims for service connection for bilateral hand and elbow disabilities. 

While the January 2018 DBQ's are enough to reopen the claims, the opinions are inadequate to decide the claims on the merits.  The provider opined that the Veteran's "hand function deficits are likely due to trauma from injuries while in service," and his "elbow function deficits are likely due to and related to shoulder injuries in service."  However, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of any hand injuries and of any shoulder injuries.  Accordingly, a new opinion is needed.  

The Board notes that these opinions also suggest that the Veteran's bilateral hand and bilateral elbow disabilities may be related to his service-connected disabilities.  Accordingly, on remand, the VA opinion should address all theories of entitlement. 

Increased Ratings

The Veteran was last provided VA examinations that assessed the severity of his service-connected bilateral, knee, shoulder, and ankle disabilities in May 2012.  The January 2018 DBQs from a private provider do not include all the information necessary to adjudicate the claims. 

Examinations conducted on remand should provide all appropriate testing necessary to evaluate the disabilities on appeal.  See 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016).  

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

At the January 2018 videoconference hearing the Veteran testified that he applied for Social Security disability benefits.  All records pertaining to that determination should be obtained on remand. 

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record from SSA complete copies of all records pertaining to the Veteran's claims for SSA benefits, including copies of any/all decisions allowing and/or denying him of disability benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

2. Obtain the names and addresses of all medical care providers who treated the Veteran for his bilateral hand, bilateral elbow, bilateral knee, bilateral shoulders, and bilateral ankle disabilities since April 2018.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records.

3. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his bilateral hand and elbow disabilities.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Identify all currently diagnosed right and left hand disabilities.

(b) For each currently diagnosed right and left hand disability, is it at least as likely as not related to the Veteran's active duty service?

The examiner should consider and discuss as necessary the following:

(i) In service complaints of joint pain, including stiffness in all his joints.

(ii) Notation that the Veteran had a history of swelling in his hands on June 2000 examination.

(iii) The opinion of the January 2018 private provider that his hand disabilities are due to trauma from injuries during service. 

(iv) The Veteran's lay testimony that repetitive heavy lifting in service caused hand problems. 

(c) If a right or left hand disability is NOT related to service, it is at least as likely as not that it was caused or aggravated by a service-connected disability (sleep apnea; degenerative joint disease of the both knees; back strain; tendonitis of both shoulders; hearing loss; tinnitus; ganglion cyst left wrist; bilateral ankle strains)?

(d) Identify all currently diagnosed right and left elbow disabilities.

(e) For each currently diagnosed right and left elbow disability, is it at least as likely as not related to the Veteran's active duty service?

The examiner should consider and discuss as necessary the following:

(i) In service complaints of joint pain, including stiffness in all his joints.

(ii) The Veteran's lay testimony that repetitive heavy lifting in service caused elbow problems.

(f)) If a right or left elbow disability is NOT related to service, it is at least as likely as not that it was caused or aggravated by a service-connected disability (sleep apnea; degenerative joint disease of the both knees; back strain; tendonitis of both shoulders; hearing loss; tinnitus; ganglion cyst left wrist; bilateral ankle strain)? 

The examiner should consider and discuss as necessary the opinion of the January 2018 private provider that the Veteran's elbow disabilities are related to shoulder injuries while in service.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. After completion of (1) and (2), also schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected bilateral knee, bilateral shoulder, and bilateral ankle disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of his knee disabilities, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups of either knee, either shoulder, and either ankle since December 2011.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

5. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


